Title: From Thomas Jefferson to John Jay, 5 August 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 5. 1789.

I wrote you on the 19th. of the last month with a postscript of the 21st. and again on the 23d. and 29th. Those letters went by private conveiances: this goes by the London post.—Since my last some small and momentary tumults have taken place in this city, in one of which a few of the rioters were killed by the city militia. No more popular executions have taken place. The capture of the Baron de Besenval, Commandant of the Swiss troops as he was flying to Switzerland, and of the Duke de la Vauguyon endeavoring to escape by sea would endanger new interpositions of the popular arm were they to be brought to Paris. They are therefore confined where they were taken. The former of these being unpopular with the troops under his command on account of oppressions, occasioned a deputation from their body to demand justice to be done on him, and to avow the devotion of the Swiss troops to the cause of the nation. They had before taken side in part only. Mr. Necker’s return contributed much to reestablish tranquillity, tho’ not quite as much as was expected. His just intercessions for the Baron de Besenval and other fugitives damped very sensibly the popular ardor towards him. Their hatred is stronger than their love. Yesterday the other ministers were named. The Archbishop of Bordeaux is Garde des sceaux; Monsr. de la Tour de pin minister of war; the Prince of Beauvau is taken into the council and the feuille des benefices given to the Archbishop of Bordeaux. These are all of  the popular party: so that the ministry (M. de la Luzerne excepted) and the Council, being all in Reformation principles, no further opposition may be expected from that quarter. The National assembly now seriously set their hands to the work of the constitution. They decided a day or two ago the question Whether they should begin by a Declaration of rights, by a great majority in the affirmative. The Negatives were of the clergy who fear to trust the people with the whole truth. The Declaration itself is now on the carpet. By way of Corollary to it they last night mowed down a whole legion of abuses, as you will see by the heads of the arreté which I have the honor to inclose you. This will stop the burning of chateaux, and tranquilize the country more than all the addresses they could send them. I expressed to you my fears of the impracticability of debate and decision in a room of 1200 persons as soon as Mr. Necker’s determination to call that number was known. The inconveniencies of their number have been distressing to the last degree, tho’ as yet they have been employed in work which could be done in the lump. They are now proceeding to instruments every word of which must be weighed with precision. Heretofore too they were hooped together by a common enemy. This is no longer the case. Yet a thorough view of the wisdom and rectitude of this assembly disposes me more to hope they will find some means of surmounting the difficulty of their numbers, than to fear that yeilding to the unmanageableness of debate in such a crowd, and to the fatigue of the experiment they may be driven to adopt in the gross some one of the many projects which will be proposed.—There is a germ of schism in the pretensions of Paris to form it’s municipal establishment independantly of the authority of the nation. It is not yet proceeded so far as to threaten danger.—The occasion does not permit me to send the public papers; but nothing remarkeable has taken place in the other parts of Europe.—I have the honor to be with the most perfect respect and esteem Sir Your most obedient & most humble servant,

Th: Jefferson

